Title: To George Washington from Otho Holland Williams, 5 July 1789
From: Williams, Otho Holland
To: Washington, George



Dear Sir
Baltimore 5th July 1789

I participate the general joy, upon your happy recovery, with sincere delight; and I hope that I shall, not untimely, make report on the matters which you were pleased to commit to my enquiries when I had last the happiness of seeing you.
The inclosed papers contain the best information that I have been able to collect, and my impartial opinion, respecting each of the persons named on your list, so far as relates to their qualifications, and pretensions, as Candidates for public appointments.
As I have no particular friendship, or connection with any of the Characters, except Coll Hall, it was not difficult for me to express my opinion without prepossession, or prejudice; and I have endeavoured to do it without reserve or affectation. What I have said I believe, and if better information should induce you Sir to think otherwise of any, or of all, the Gentlemen, I perswade myself that your goodness will place my mistakes to their proper account.
It is not pleasant to criticize Characters, nor is it necessary at all times to speak even the truth; But, Sir, when the public service requires, or you request it, I shall not hesitate to declare what I believe, or think, on any subject. With sincere respect—Esteem and attachment I am Dear Sir, Your Most Obedient and very humble Servant

O.H. Williams

